     Case 3:21-cr-00771-JLS Document 28 Filed 09/01/21 PageID.41 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10                         (HONORABLE JANIS L. SAMMARTINO)
11        UNITED STATES OF AMERICA,                    CASE NO. 21CR0771-JLS
12                           Plaintiff,                ORDER GRANTING MOTION
                                                       TO CONTINUE MOTION
13              v.                                     HEARING/TRIAL SETTING
14        JUAN RODRIGUEZ RODRIGUEZ,
15                           Defendant.
16
17
18             IT IS HEREBY ORDERED that the joint motion to continue the motion
19      hearing/trial setting in this matter now scheduled for September 3, 2021 be
20      continued until Friday, October 8, 2021 at 1:30 p.m.
21             IT IS FURTHER ORDERED that time is excluded pending pretrial
22      motions on file.
23            IT IS SO ORDERED.
        Dated: September 1, 2021
24
25
26
27
28
